NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARIA GUADALUPE CAMPOS                          No.    18-72716
CASTRO; et al.,
                                                Agency Nos.       A096-229-968
                Petitioners,                                      A208-306-698
                                                                  A208-306-699
 v.

WILLIAM P. BARR, Attorney General,              MEMORANDUM*

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                           Submitted August 19, 2019**

Before:      SCHROEDER, PAEZ, and HURWITZ, Circuit Judges.

      Maria Guadalupe Campos Castro and her two children, natives and citizens

of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing their appeal from an immigration judge’s decision denying their

applications for asylum, withholding of removal, and relief under the Convention


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for substantial evidence the agency’s factual findings. Garcia-Milian v.

Holder, 755 F.3d 1026, 1031 (9th Cir. 2014). We review questions of law de

novo, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent

that deference is owed to the BIA’s interpretation of the governing statutes and

regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review

for abuse of discretion the BIA’s denial of a motion to file an untimely brief.

Zetino v. Holder, 622 F.3d 1007, 1012 (9th Cir. 2010). We review de novo claims

of due process violations in immigration proceedings. Id. at 1011-12. We dismiss

in part and deny in part the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ second request

for an extension of time to file a brief on appeal, see 8 C.F.R. § 1003.3(c)(1) (BIA

has discretion to extend time period for filing brief on appeal), and the record

demonstrates that the proceedings before the BIA satisfied petitioners’ right to due

process, see Zetino, 622 F.3d at 1013-14.

      We lack jurisdiction to consider petitioners’ unexhausted past persecution

claim. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004).

      The agency did not err in determining that petitioners’ proposed social

                                            2                                  18-72716
groups were not cognizable. See Reyes v. Lynch, 842 F.3d 1125, 1131 (9th Cir.

2016) (in order to demonstrate membership in a particular group, “[t]he applicant

must ‘establish that the group is (1) composed of members who share a common

immutable characteristic, (2) defined with particularity, and (3) socially distinct

within the society in question.’” (quoting Matter of M-E-V-G-, 26 I. & N. Dec.

227, 237 (BIA 2014))). Substantial evidence supports the agency’s determination

that petitioners failed to establish that the harm they fear in Mexico would be on

account of family membership or any other protected ground. See Zetino, 622 F.3d

at 1016 (“An [applicant’s] desire to be free from harassment by criminals

motivated by theft or random violence by gang members bears no nexus to a

protected ground.”). In light of this disposition, we need not reach petitioners’

remaining contentions. See Simeonov, 371 F.3d at 538 (“As a general rule courts

and agencies are not required to make findings on issues the decision of which is

unnecessary to the results they reach.” (citation omitted)). Thus, petitioners’

asylum and withholding claims fail.

      Substantial evidence supports the agency’s denial of CAT relief because

petitioners failed to establish it is more likely than not they will be tortured by or




                                           3                                     18-72716
with the consent or acquiescence of the government if returned to Mexico. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      PETITION FOR REVIEW DISMISSED in part, DENIED in part.




                                        4                                 18-72716